Citation Nr: 1243251	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-33 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial compensable rating for a right ankle disability.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991 and from July 1996 to March 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Service connection for a back disability was denied most recently by a May 2001 rating decision which was not timely appealed.  Thereafter, relevant service department records were located and associated with the claims file.  Thus, the claims will be considered on the merits in accordance with 38 C.F.R. § 3.156(c) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, remand is necessary in the instant case.

Concerning the Veteran's claim for a back disability, the Board notes that a service treatment record, associated with the claims folder in February 2009, indicates that the Veteran was treated for leg pain in January 1991.  Although part of the writing is illegible, there is a notation of full range of motion of the back and that the Veteran was neurologically intact.  The Board notes that the Veteran has contended since his original claim in November 1999 that he injured his back in December 1990 or January 1991.  

The Board notes that the first treatment of record specifically for the Veteran's back occurred in 1999.  According to multiple treatment records, the Veteran began having pain in his left leg in April 1999.  He was eventually diagnosed with a herniated disc of L4-5 on the left and had a limited laminectomy, partial foraminotomy and excision of a protruded disc in August 1999.

Additionally, lay statements dated January 2009 and July 2009 from SRJ indicate that the Veteran injured his back and thigh in January 1991.  SRJ states that the Veteran went on sick call and has complained of chronic back pain since that time.

Consequently, the Board concludes that a remand is necessary in order to afford the Veteran a VA examination, which include a review of the claims file for the Veteran's pertinent medical and other history, to address the nature and etiology of any current back disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Concerning the Veteran's claim for a compensable rating for his right ankle disability, the Board notes that an August 2012 notice letter in Virtual VA states that the Veteran is being afforded a VA examination to determine the severity of all of his currently service-connected disabilities.  There is no examination report associated with the virtual claims file.  Thus, the Board must remand for the association of any examination report which discusses the Veteran's right ankle disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records, to include any examination reports not already associated with the paper or virtual claims file.

2.  Once all available relevant medical records have been received and properly associated with the claims file, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the nature and etiology of any current back disability that may have began during service or is related to some incident of service.

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to each examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should render an opinion, consistent with sound medical judgment as to whether it is at least as likely as not (50 percent or greater probability) that a  diagnosed back disorder had its onset during the Veteran's active duty, or more specifically, during January 1991.

The examiner must specifically discuss the Veteran's contentions of chronic back pain since January 1991 and the relevance of the January 2009 and July 2009 lay statements which have been associated with the claims file.  

The examiner is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

3.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claim remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


